DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 and 07/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 11-14, 17, and 19-20 are rejected under 35 U.S.C. 102 as being anticipated by McMahan et al. (US 20190227980 A1).
Regarding claim 1, McMahan et al. teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions executed by the processor to specifically configure the processor to implement a neural network protection engine, the method comprising ([Abstract; par. 0020; 0048; 0140]): 
receiving, by the neural network protection engine, a pre-trained neural network computer model ([par. 0149; 0151] Where the server of the system, the neural network protection engine,  provides a machine-learned model to a client. The client further trains this model based on local data stored on the client. The server then receives a model, a pre-trained neural network, from the client in step 312.); 
processing, by the neural network protection engine, a dataset through layers of the pre-trained neural network computer model to compute, for each layer of the pre- trained neural network computer model, inputs and outputs of the layer ([par. 0027-0030; 0150; 0152; Figure 3] Where after the client computer receives the machine-learned model, the client trains the machine-learned model to provide a local update to the machine-learned model. The local update of the machine-learned model is performed using techniques where the dataset being learned by the client for each layer. This model is then sent to a server computer where the machine-learned model is further updated layer by layer to determine a differently private aggregate.); 
for at least one layer of the pre-trained neural network computer model, performing a differentially private distillation operation on the inputs and outputs of the at least one layer to generate modified operational parameters of the at least one layer ([par. 0048; 0109; 0150; 0152-0156; Figure 3] Where method 300, steps 302-320, in Fig. 3 depicts the differentially private distillation operation carried out by a server and client computers in a federated learning system. The client computers receive a pre-trained neural network model from the server in step 306. The pre-trained neural network model contains one or more layers. A knowledge distillation is performed by the client computers during step 308 by training the pre-trained model using a local dataset. The difference between the locally trained model and pre-trained model received is determined and clipped. This clipping ensures the output of the local update and the pre-trained model are the same. This clipping can be performed flat for the whole model or per layer. The server then receives the machine-learned model updated locally on client computers in step 312, to determine a differentially private aggregate of the local updates, the weight parameters, or operational parameters of all the local models to determine a bounded-sensitivity data-weighted average. The bounded-sensitivity data-weighted average is then used to generate an updated machine-learned model in step 316. The updated machine-learned model having the modified weight parameters for all the layers in the updated model.) 
wherein the modified operational parameters of the at least one layer obfuscate aspects of an original training dataset used to train the pre-trained neural network computer model, present in original operational parameters of the at least one layer ([par. 0048; 0113; 0156-0157; Figure 3] Where the updated machine-learned model in step 316 is a neural network containing layers. It is determined by finding a differentially private aggregate of the local updates for a model by client computing systems. This process creates a differentially private neural network where the modified operational parameters of model in step 316 obfuscates aspects of the client information used to determine the local update in step 312. ); 
and generating, by the neural network protection engine, a first privatized trained neural network model based on the modified operational parameters ([par. 0156-0157; Figure 3] Where the differentially-private updated machine-learned model is determined in step 316 and provided to a client computer in step 320.).

Regarding claim 2, McMahan teaches wherein performing the differentially private distillation operation comprises executing a differentially private regression algorithm on the inputs and outputs of the at least one layer ([par. 0141; 0150; Figure 3] Where method 300, steps 302-320, in Fig. 3 depicts the differentially private distillation operation carried out by server and client computers in a federated learning system. The client computers receive a pre-trained neural network model from the server in step 306. The pre-trained neural network model contains one or more layers, which each layer containing inputs and outputs. In step 308 a training techniques, like backpropagation of errors, a regression algorithm, is performed on the pre-trained machine-learned model to train the model based on locally stored data.).

Regarding claim 3, McMahan teaches wherein performing the differentially private distillation operation comprises, for the at least one layer of the pre-trained neural network computer model, introducing noise into operational parameters of nodes of the at least one layer to thereby modify at least one of the inputs or outputs of the at least one layer from inputs or outputs that would otherwise be associated with the at least one layer ([par. 0036-0037; 0167; Figure 4] Step 410 in Figure 4).

Regarding claim 4, McMahan teaches wherein the noise introduced into the operational parameters of the nodes of the at least one layer satisfy privacy differential requirements of the original training dataset not being able to be discerned from the operational parameters of the nodes of the at least one layer, and a predetermined privacy constraint parameter specifying a balance between accuracy of the pre-trained neural network computer model and privatization of the original training dataset ([par. 0113; 0126; 0167-0169] Where the noise added to the model in step 410 is used in determining the bounded-sensitivity data-weighted average of the local updates plus the noise environment and the machine-learned model. At step 414 a privacy guarantee parameter, a privacy constraint parameter, is used to evaluate the differential privacy between updated machine-learned model and the machine-learned model before the update.).

Regarding claim 7, McMahan teaches wherein the pre-trained neural network computer model is received from a remotely located computing system, and wherein the first privatized neural network model is returned to the remotely located computing system ([par. 0054; Figure 3] Where the client computer receives a machine-learned model from the server in step 306 and returns a locally updated machine-learned model to the server in step 310. The server also returns an updated differentially private machine-learned model to the client in step 318. Where the client receives in step 320.).


Regarding claim 9, wherein the neural network protection engine is agnostic as to the pre-trained neural network model architecture and the training algorithm utilized to train the pre-trained neural network model. ([par. 0127; Figure 3] Where model 106 used by the computing system, neural network protection engine, can be trained by any suitable training algorithm. The method for updating the machine-learned model, model 106 depicted in Figure 3 does not depend or identify the training algorithm used to train model 106. Therefore, the computing system is agnostic to the training algorithm, because the method performs the same steps to model 106, independent of the model’s training algorithm.).

Regarding claim 11, McMahan teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to specifically configure the data processing system to ([Abstract; par. 0007; 0020; 0048; 0140]): 
receive a pre-trained neural network computer model ([par. 0149; 0151] Where the server of the system, the neural network protection engine,  provides a machine-learned model to a client. The client further trains this model based on local data stored on the client. The server then receives a model, a pre-trained neural network, from the client in step 312.); 
process a dataset through layers of the pre-trained neural network computer model to compute, for each layer of the pre-trained neural network computer model, inputs and outputs of the layer ([par. 0027-0030; 0150; 0152; Figure 3] Where after the client computer receives the machine-learned model, the client trains the machine-learned model to provide a local update to the machine-learned model. The local update of the machine-learned model is performed using techniques where the dataset being learned by the client for each layer. This model is then sent to a server computer where the machine-learned model is further updated layer by layer to determine a differently private aggregate.); 
for at least one layer of the pre-trained neural network computer model, perform a differentially private distillation operation on the inputs and outputs of the at least one layer to generate modified operational parameters of the at least one layer ([par. 0048; 0109; 0150; 0152-0156; Figure 3] Where method 300, steps 302-320, in Fig. 3 depicts the differentially private distillation operation carried out by a server and client computers in a federated learning system. The client computers receive a pre-trained neural network model from the server in step 306. The pre-trained neural network model contains one or more layers. A knowledge distillation is performed by the client computers during step 308 by training the pre-trained model using a local dataset. The difference between the locally trained model and pre-trained model received is determined and clipped. This clipping ensures the output of the local update and the pre-trained model are the same. This clipping can be performed flat for the whole model or per layer. The server then receives the machine-learned model updated locally on client computers in step 312, to determine a differentially private aggregate of the local updates, the weight parameters, or operational parameters of all the local models to determine a bounded-sensitivity data-weighted average. The bounded-sensitivity data-weighted average is then used to generate an updated machine-learned model in step 316. The updated machine-learned model having the modified weight parameters for all the layers in the updated model.), 
wherein the modified operational parameters of the at least one layer obfuscate aspects of an original training dataset used to train the pre-trained neural network computer model, present in original operational parameters of the at least one layer ([par. 0048; 0113; 0156-0157; Figure 3] Where the updated machine-learned model in step 316 is a neural network containing layers. It is determined by finding a differentially private aggregate of the local updates for a model by client computing systems. This process creates a differentially private neural network where the modified operational parameters of model in step 316 obfuscates aspects of the client information used to determine the local update in step 312. );
 and generate a first privatized trained neural network model based on the modified operational parameters ([par. 0156-0157; Figure 3] Where the differentially-private updated machine-learned model is determined in step 316 and provided to a client computer in step 320.). 
Claim 12 recites the same limitation as claim 2 and is similarly rejected for the same reasons. 
Claim 13 recites the same limitation as claim 3 and is similarly rejected for the same reasons.
Claim 14 recites the same limitation as claim 4 and is similarly rejected for the same reasons.
Claim 17 recites the same limitation as claim 7 and is similarly rejected for the same reasons.
Claim 19 recites the same limitation as claim 9 and is similarly rejected for the same reasons.
Regarding claim 20, McMahan teaches a data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to specifically configure the at least one processor to ([Abstract; par. 0007; 0020; 0048; 0140]): 
receive a pre-trained neural network computer model; process a dataset through layers of the pre-trained neural network computer model to compute, for each layer of the pre-trained neural network computer model, inputs and outputs of the layer ([par. 0149; 0151] Where the server of the system, the neural network protection engine,  provides a machine-learned model to a client. The client further trains this model based on local data stored on the client. The server then receives a model, a pre-trained neural network, from the client in step 312.); 
for at least one layer of the pre-trained neural network computer model, perform a differentially private distillation operation on the inputs and outputs of the at least one layer to generate modified operational parameters of the at least one layer ([par. 0048; 0109; 0150; 0152-0156; Figure 3] Where method 300, steps 302-320, in Fig. 3 depicts the differentially private distillation operation carried out by a server and client computers in a federated learning system. The client computers receive a pre-trained neural network model from the server in step 306. The pre-trained neural network model contains one or more layers. A knowledge distillation is performed by the client computers during step 308 by training the pre-trained model using a local dataset. The difference between the locally trained model and pre-trained model received is determined and clipped. This clipping ensures the output of the local update and the pre-trained model are the same. This clipping can be performed flat for the whole model or per layer. The server then receives the machine-learned model updated locally on client computers in step 312, to determine a differentially private aggregate of the local updates, the weight parameters, or operational parameters of all the local models to determine a bounded-sensitivity data-weighted average. The bounded-sensitivity data-weighted average is then used to generate an updated machine-learned model in step 316. The updated machine-learned model having the modified weight parameters for all the layers in the updated model.), 
wherein the modified operational parameters of the at least one layer obfuscate aspects of an original training dataset used to train the pre-trained neural network computer model, present in original operational parameters of the at least one layer ([par. 0048; 0113; 0156-0157; Figure 3] Where the updated machine-learned model in step 316 is a neural network containing layers. It is determined by finding a differentially private aggregate of the local updates for a model by client computing systems. This process creates a differentially private neural network where the modified operational parameters of model in step 316 obfuscates aspects of the client information used to determine the local update in step 312. ); 
and generate a first privatized trained neural network model based on the modified operational parameters ([par. 0156-0157; Figure 3] Where the differentially-private updated machine-learned model is determined in step 316 and provided to a client computer in step 320.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. ( US 20190227980 A1) in view of Szeto et al. (US 20180018590 A1).
Regarding claim 5, McMahan teaches elements of the claim except modifying a privacy parameter of the neural network protection engine to generate a new privacy parameter, and repeating the method utilizing the new privacy parameter to generate a second privatized trained neural network model that is different from the first privatized trained neural network model. 
Szeto et al. teaches modifying a privacy parameter of the neural network protection engine to generate a new privacy parameter, and repeating the method utilizing the new privacy parameter to generate a second privatized trained neural network model that is different from the first privatized trained neural network model (Szeto et al. [0018; 0019; 0061-0062; 0108-0111; Figure 1] Where model instructions 230 is a parameter used by private data server 124 (in Fig. 1), the neural network protection engine, to create a trained neural network model using private data 222. Model instructions 230 can be modified to generate a second neural network privatized based on what information needed when analyzing private data such as health records. In the provided example, model instructions 230 is modified by removing instructions specific to one dataset and adding another. The modified instructions then generate a second privatized trained neural network representing different data.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of McMahan et al. and Szeto et al. to enable the federated learning system in McMahan to generate a second privatized neural network by changing a parameter. The suggestion and/or motivation for doing so, is to enable the system of McMahan to modify the privatized neural network to represent certain datasets or clients, as suggested by Szeto et al. 
Claim 15 recites the same limitation as claim 5 and is similarly rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. ( US 20190227980 A1) in view of Zou et al. (“Overview of Artificial Neural Networks”).
	Regarding claim 6, McMahan teaches modifying a pre-trained neural network model (McMahan [par. 0048; 0113; 0127; 0156-0157; Figure 3]  Where Model 106, a convolutional neural network, first stored on the server is provided to client computers. Where client computers train model 106 based on locally stored data. The servers receives and find a differentially private aggregate of the local updates, to determine an update for model 106, taking into account the input from the client computer.). But does not explicitly teach operational parameters of the layer comprise original weights of nodes of the at least one layer, and wherein the modified operational parameters of the at least one layer comprise modified weights of one or more nodes of the at least one layer, wherein the modified weights are different from corresponding original weights
	Zou et al. teaches operational parameters of the layer comprise original weights of nodes of the at least one layer, and wherein the modified operational parameters of the at least one layer comprise modified weights of one or more nodes of the at least one layer, wherein the modified weights are different from corresponding original weights (Zou et al. [Page 17, Section 3: Overview of ANN; Section 3.1: Node Character, par. 1, lines 1-3; Page 18-19, Section 3.2: Network Topology; Page 21, Section 3.3: Learning, par. 1, lines 1-4;  Figure 2.2; Figure 2.2; Figure 2.4] Where Figure 2.4 depicts the architecture of a neural network, consisting of layers and each layer consisting of nodes, with connections between the layers determined by weights. The weighted sum of the inputs are passed through a node an activation function determines whether to pass the input to the next or neighboring nodes. The updating of weights is done iteratively until the system converges.)
	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of McMahan and Zou et al. that the operational parameters of the pre-trained neural network and the privatized neural network in McMahan to consist of layers, weights, and nodes, and that the updating the pre-trained neural network to the privatized neural network will result the weights being different from the original. Layers, weights, and nodes are typical features of a neural network model. A node within a layer of the neural network, determines an output based on the associated weights of the inputs passed through it. The activation function of node then determines whether to pass the value in the updated node to the next layer. Training a neural network is usually done in iterations and the weight vector between layers of the neural network is updated at each iteration until the system converges. This leads to an updated neural network model, where the layers, weights, and nodes are different compared to the previous training iteration. 

Claim 16 recites the same limitation as claim 6 and is similarly rejected for the same reasons.

Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McMahan et al. (US 20190227980 A1) in view of Ravi et al. (WO 2018217635 A1).

Regarding claim 8, McMahan teaches wherein the pre-trained neural network computer model is received from a remotely located computing system (McMahan et al. [Figure 3] Where the client computer receives a machine-learned model from a server in step 310.). McMahan does not teach wherein access to the first privatized neural network model is provided to the remotely located computing system via one or more application programming interfaces provided on the data processing system
Ravi et al. teaches wherein access to the neural network model is provided to the remotely located computing system via one or more application programming interfaces provided on the data processing system (Ravi et al. [par. 0068-0069; 0071, 0073-0076; 0079] Where inference and training of a machine-learned model is done remotely between devices via the cloud. APIs, application programming interfaces, included within an application development platform, to supports this operation, including the download and deployment of machine-learned models to mobile devices trained in a federated learning scheme.).
McMahan et al. and Ravi et al. are analogous art because they are from the same field of federated machine learning. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of McMahan and Ravi to provide the user with an application programming interfaces to receive the trained privatized neural network. The suggestion and/or motivation for doing so is to provide a software development kit to enable the devices within the federated learning system of McMahan to receive the privatized neural network from the server.

Regarding claim 10, McMahan teaches the method of the claim except for deploying, by the neural network protection engine, the first privatized trained neural network model to a cognitive computing system for implementation as part of the cognitive computing system to perform cognitive computing operations.
Ravi et al. teaches deploying, by the neural network protection engine, the first trained neural network model to a cognitive computing system for implementation as part of the cognitive computing system to perform cognitive computing operations (Ravi et al. [par. 0046; 0048; 0079; 0086; 0166; Figure 1; Figure 6] Where Fig. 1 depicts a platform where a model is processed and trained in a federated learning scheme. Once the model is trained by the system, the model can be deployed to a device where the model can be used to perform operations on the device. Figure 6 depicts the model being deployed to a mobile device after being trained, where the mobile device would be cognitive computing system. A cognitive computing system being a device capable of executing neural network models such as a mobile device.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of McMahan et al. and Ravi to have the method in McMahan deploy the privatized neural network to a computing system. The suggestion and/or motivation for doing so is to enable the system of McMahan to use and execute the private neural network to carry out operations.
Claim 18 recites the same limitation as claim 8 and is similarly rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharad et al. (US 20200285980 A1) teaches a method for secure federated learning. In this method a server selects participants to train a global model. Each participant update provides the server with an update to the global model. After receiving the updates from the group, the serves identifies and excludes updates that are determined to be suspicious. After the suspicious updates are excluded, the server shares the updated global model with the participants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN K ALLEYNE whose telephone number is (571)272-1327. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN K ALLEYNE/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127